                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

            Rose Keener,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:19-cv-00121-GCM
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 15, 2020 Order.

                                               April 15, 2020




        Case 5:19-cv-00121-GCM Document 17 Filed 04/15/20 Page 1 of 1
